DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-26 are pending. 

Specification
In the title of the invention, “ESC” needs to be spelled out: Environmental Sensing Capability. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/11/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aggregate signal energy" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, last line and Claim 19, last line: “GAA/PAL”, needs to be spelled out and defined, in the claim: e.g., Priority Access Licensees (PAL) and General Authorized Access (GAA); furthermore, “/” is not permitted in a claim, unless it indicates a division - and, would need to be replaced, e.g., with an --or-- or an --and--.
Claim 14 recites the limitation "the aggregate signal energy" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 5: “SAS”, needs to be spelled out and defined, in the claim. In addition, it lacks antecedent basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-18, 20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jovancevic (US 20170195887 A1).

Claim 1. Jovancevic teaches a system for Environmental Sensing Capability ESC protection ([0202] SSS geographic protection zones will be established in geographical areas every time an ESC device or a CBSD unit with ESC capability, or a RF gear equipped with the environmental sensing capability ESC detects radar emissions. Terms ESC and ESS are used interchangeably. The geographic protection zone enclose, or fence off, a number of CBSD units within a geographical area, such that these enclosed CBSD units could not operate and could not provide service to their respective end users which are PA and GA. Depending on a characteristics of a detected radar signal such as power, and distance from ESC units, and placement of a radar system within the environment, the geographic protection zones are geographical areas that will be unique for each case when radar emissions are detected by the ESC. The geographic protection zones will be of a temporary nature that only prevent CBSD from servicing end users while radar emissions are being detected and during a time period as determined by the FCC regulatory framework which mandates under which circumstances CBSDs cannot be operated), comprising: a spectrum access system SAS configured to allocate a frequency band in the system ([0165] SSS 101 is capable of spectrum sensing and monitoring in a variable geographical area. The variable geographical region could cover a fraction of a one city block, one or more city blocks, or even a larger area of multiple city or town blocks. The SSS 101 is capable of being networked with other SSS 102 in order to establish a larger, town, city, state, or even a country real time foot print. The SSS 101 would be used for control and 
Upon a detection of a Radar Signal by the spectrum sensor within the SSS network domain.  SSS/SMU identifies through spectrum sensing and, or through propagation analysis which CBSD units must be deactivated and to stop operation within N*60 seconds in order to mitigate interference to the incumbent that is the primary spectrum user which in this case is radar system. The SSS will make a determination which CBSD are to be deactivated based on the detected radar signal levels and the established FCC regulatory thresholds and the FCC criteria for the detected radar signals)([0254] Upon a SSS/SMU determination that switch to other frequency bands needs to be carried out, the following steps take place: [0255] A) The SSS/SMU and or CBSD queries spectrum controllers from alternate frequency bands which could belong to alternate service providers, that are located within 0-3000 meter range of CBSD which is seeking transfer, to find out whether these wireless networks have free and available RF 

Claim 2. Jovancevic teaches the system of claim 1, and when the operation has been triggered, one or more CBSDs, which are transmitting on a 10 MHz segment of frequencies that exceeded the overload threshold, must either suspend transmissions or move to another frequency channel ([0253] Upon a detection of a Radar Signal by the spectrum sensor within the SSS network domain. SSS/SMU identifies through spectrum sensing and, or through propagation analysis which CBSD units must be deactivated and to stop operation within N*60 seconds in order to mitigate interference to the incumbent that is the primary spectrum user which in this case is radar system. The SSS will make a determination which CBSD are to be deactivated based on the detected radar signal levels and the established FCC regulatory thresholds and the FCC criteria for the detected radar signals. If conditions require, the SSS will deactivate CBSD operation within a timeframe of N*60 seconds, where N is a number 1-10 and N can be an integer, a decimal number, or a fraction. SSS/SMU and impacted CBSD execute a process to 

Claim 3. Jovancevic teaches the system of claim 2, and, in response to the operation being triggered, the SAS is further configured to re-assess the grants to the at least one CBSD in response to the operation being triggered ([0193] The SSS/SMU has a real time information to identify which CBSD units are associated with a specific ESC unit. Upon detection of a radar signal, one or multiple ESC units relays radar detection information to SSS/SMU. In this method all CBSD units which are associated with a specific ESC at which radar signal power level does not conform to the FCC regulatory criteria are turned off. SSS/SMU determines via a comparison method which ESC will be impacted by power threshold of a detected radar signal. SSS/SMU then compares radar signal power at ESC with the FCC regulatory power threshold. Depending on comparison of a FCC power threshold, or the FCC criteria, by SSS/SMU, will result in either allowing the CBSDs associated with a specific ESC to operate, or would require the CBSDs associated with a specific ESC to go into a shut-down procedure. The signal for CBSD devices to terminate operations may be issued either by ESC, or by SSS/SMU). 

Claim 4. Jovancevic teaches the system of claim 3, and, for at least one selected CBSD, the SAS is configured to suspend transmission, reduce the Effective Isotropic Radiated Power EIRP, change the frequency channel, or some combination, to bring the aggregate signal energy below the overload threshold ([0193] The SSS/SMU has a real time information to identify which CBSD units are associated with a specific ESC unit. Upon detection of a radar signal, one 

Claim 5. Jovancevic teaches the system of claim 4, and the at least one selected CBSD is selected based on one or more of the following: location of the at least one selected CBSD, height of the at least one selected CBSD, distance of the at least one selected CBSD from the ESC, and EIRP grant of the at least one selected CBSD ([0163] Typically, radar systems emit RF signals at a much higher power level than RF communication devices. Many Federal government radar systems emit power and generate EIRP at levels over 10 kW, and even at levels of over 50,000 watts or more. Hence radar RF signals in the environment may and in many instances can be detected by SSS at a much higher power level than RF signals coming from the communication systems and networks). 

Claim 7. Jovancevic teaches the system of claim 4, and the ESC is further configured to use multiple antenna collocated with the ESC, wherein main beams of the multiple antenna point 

Claim 9. Jovancevic teaches the system of claim 1, and the ESC is further configured to detect an aggregate signal energy received at the ESC by measuring a total power per frequency segment and comparing the total power in each frequency segment to the overload threshold in dBm ([0214] Radar Signal Power Comparison Process By SSS/SMU /ESC/CBSD XX and YY Represent Numerical Values Comparison Case A); Through a software comparison process SSS/SMU /ESC/CBSD determines whether the Radar Signal Power Level YY expressed in dBm, or dBm/MHz which is detected at ESC No. XX lat/long or CBSD No. XX lat/long location). 



Claim 11. Jovancevic teaches the system of claim 9, and the frequency segment is 1 MHz ([0256] B) SSS/SMU Identifies Available and Unoccupied Channels and spectral resources in the 

Claim 12. Jovancevic teaches the system of claim 10, and the frequency segment is 1 MHz ([0256] B) SSS/SMU Identifies Available and Unoccupied Channels and spectral resources in the Alternate Spectrum. The SSS sends a request to a controller responsible for use of RF channels in alternate bands. As a reply, the controller for another frequency band sends an acceptance to SSS informing and allowing SSS of a number of channels available to accept transfer from 3550-3650 MHz frequency band) (Examiner note: since each MHz in the 3550-3650 MHz frequency band, and beyond, is being observed; then, each 1 MHz frequency band is included). 

Claim 13. Jovancevic teaches the system of claim 1, and the SAS uses an Irregular Terrain Model ITM or other propagation model to calculate the aggregate signal energy received at the ESC ([0225] SSS/SMU utilizes RF propagation model which accounts for free space loss of a RF signal to calculate radar signal loss from CBSD location lat/long in the area of interest to the ESC sensor location. [0230] The SSS/SMU utilizes a pre-established propagation model which have been agreed and accepted by the spectrum regulators and industry representatives to calculate radar signal power level at the specific CBSD xx. The SSS compares the calculated radar signal characteristics which includes the power level of a radar signal at CBSD with the allowed FCC 

Claim 14. Jovancevic teaches a method for computing statistics for Environmental Sensing Capability ESC protection ([0202] SSS geographic protection zones will be established in geographical areas every time an ESC device or a CBSD unit with ESC capability, or a RF gear equipped with the environmental sensing capability ESC detects radar emissions. Terms ESC and ESS are used interchangeably. The geographic protection zone enclose, or fence off, a number of CBSD units within a geographical area, such that these enclosed CBSD units could not operate and could not provide service to their respective end users which are PA and GA. Depending on a characteristics of a detected radar signal such as power, and distance from ESC units, and placement of a radar system within the environment, the geographic protection zones are geographical areas that will be unique for each case when radar emissions are detected by the ESC. The geographic protection zones will be of a temporary nature that only prevent CBSD from servicing end users while radar emissions are being detected and during a time period as determined by the FCC regulatory framework which mandates under which circumstances CBSDs cannot be operated), comprising: assigning a grant to each of at least one Citizens Broadband Radio Service device CBSD such that the aggregate signal energy received at the ESC does not cross an overload threshold, as calculated by the SAS ([0165] SSS 101 is capable of spectrum sensing and monitoring in a variable geographical area. The variable geographical region could cover a fraction of a one city block, one or more city blocks, or even a larger area of multiple city or town blocks. The SSS 101 is capable of being networked with 



Claim 16. Jovancevic teaches the method of claim 15, and, in response to the operation being triggered, re-assessing the grants to the at least one CBSD in response to the operation being triggered ([0193] The SSS/SMU has a real time information to identify which CBSD units are associated with a specific ESC unit. Upon detection of a radar signal, one or multiple ESC units relays radar detection information to SSS/SMU. In this method all CBSD units which are associated with a specific ESC at which radar signal power level does not conform to the FCC regulatory criteria are turned off. SSS/SMU determines via a comparison method which ESC will 

Claim 17. Jovancevic teaches the method of claim 16, and suspending transmission, reducing the Effective Isotropic Radiated Power EIRP, or changing the frequency channel for the at least one selected CBSD to bring the aggregate signal energy below the overload threshold ([0193] The SSS/SMU has a real time information to identify which CBSD units are associated with a specific ESC unit. Upon detection of a radar signal, one or multiple ESC units relays radar detection information to SSS/SMU. In this method all CBSD units which are associated with a specific ESC at which radar signal power level does not conform to the FCC regulatory criteria are turned off. SSS/SMU determines via a comparison method which ESC will be impacted by power threshold of a detected radar signal. SSS/SMU then compares radar signal power at ESC with the FCC regulatory power threshold. Depending on comparison of a FCC power threshold, or the FCC criteria, by SSS/SMU, will result in either allowing the CBSDs associated with a specific ESC to operate, or would require the CBSDs associated with a specific ESC to go into a shut-down procedure. The signal for CBSD devices to terminate operations may be issued either by ESC, or by SSS/SMU). 



Claim 20. Jovancevic teaches the method of claim 17, and, using multiple antenna collocated with the ESC, performing beamforming with the multiple antenna in order to detect one or more interfering CBSDs, wherein main beams of the multiple antenna point towards one or more dynamic protection areas DPAs and DPA neighborhoods ([0012] SSS: Spectrum Sharing System is a system which is comprised of a number of main elements and includes CBSD, Spectrum Sensor also referred to as Environmental Sensing Capability, and End Users. The SSS has information of lat/long of each CBSD units within its domain. The SSS ensures that CBSD units take appropriate actions and that spectrum regulatory framework is followed and enforced per FCC Rules and regulations. Upon determination that radar signal has been detected within its geographic domain, SSS will establish dynamic protection zones so that CBSD and End User devices do not interfere with radar operations in the said spectrum. [0059] 

Claim 22. Jovancevic teaches the method of claim 14, and the detecting the aggregate signal energy received at the ESC comprises: measuring a total power per frequency segment; and comparing the total power in each frequency segment to the overload threshold in dBm ([0214] Radar Signal Power Comparison Process By SSS/SMU /ESC/CBSD XX and YY Represent Numerical Values Comparison Case A); Through a software comparison process SSS/SMU /ESC/CBSD determines whether the Radar Signal Power Level YY expressed in dBm, or dBm/MHz which is detected at ESC No. XX lat/long or CBSD No. XX lat/long location). 

Claim 23. Jovancevic teaches the method of claim 22, and using a Fast Fourier Transform FFT to estimate the total power per frequency segment ([0093] Any RF signal can be captured and monitored in a time domain, but it can also be transformed to a frequency domain. Taking a signal from a time domain to a frequency domain can be achieved via a mathematical operation called the Fast Fourier Transform FFT. [0139] The SSS utilizes the fusion, integration, additive effect of different markers and comparison of various markers and their associated analysis which will ultimately result in the SSS decision whether the incoming signal is a radar signal. There is a great deal of variability in the markers which will help define the probability whether the detected signal is a radar signal or not. Future FCC Rules may specify a signal threshold for detection of a radar signal such as the threshold must be stringently observed and enforced in the radar signal identification process by the SSS networking elements. The highest degree of 

Claim 24. Jovancevic teaches the method of claim 22, and the frequency segment is 1 MHz ([0256] B) SSS/SMU Identifies Available and Unoccupied Channels and spectral resources in the Alternate Spectrum. The SSS sends a request to a controller responsible for use of RF channels in alternate bands. As a reply, the controller for another frequency band sends an acceptance to SSS informing and allowing SSS of a number of channels available to accept transfer from 3550-3650 MHz frequency band) (Examiner note: since each MHz in the 3550-3650 MHz frequency band, and beyond, is being observed; then, each 1 MHz frequency band is included). 

Claim 25. Jovancevic teaches the method of claim 23, and the frequency segment is 1 MHz ([0256] B) SSS/SMU Identifies Available and Unoccupied Channels and spectral resources in the Alternate Spectrum. The SSS sends a request to a controller responsible for use of RF channels in alternate bands. As a reply, the controller for another frequency band sends an acceptance to SSS informing and allowing SSS of a number of channels available to accept transfer from 

Claim 26. Jovancevic teaches the method of claim 14, and the SAS uses an Irregular Terrain Model ITM or other propagation model to calculate the aggregate signal energy received at the ESC ([0225] SSS/SMU utilizes RF propagation model which accounts for free space loss of a RF signal to calculate radar signal loss from CBSD location lat/long in the area of interest to the ESC sensor location. [0230] The SSS/SMU utilizes a pre-established propagation model which have been agreed and accepted by the spectrum regulators and industry representatives to calculate radar signal power level at the specific CBSD xx. The SSS compares the calculated radar signal characteristics which includes the power level of a radar signal at CBSD with the allowed FCC regulatory criteria. [0234] a propagation model not identified in this patent could be required or suggested by the FCC regulators, or could be agreed upon by industry and government).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jovancevic.

Claim 8. Jovancevic teaches the system of claim 1, 

Regarding: the overload threshold is -99 dBm/MHz: 

Jovancevic teaches ([0187] All CBSD devices within geographic protection zones will be identified by SSS as potential interferers to the radar system. The SSS/SMU via ESC sensing capability determines whether the FCC regulatory criteria used to protect radar system is exceeded. Currently, the regulatory FCC specific power level threshold level has not been 
	As seen above, Jovancevic teaches, in [0214], Radar Signal Power Level YY expressed in dBm, or dBm/MHz which is detected at ESC, wherein YY Represent Numerical Values; 
	Therefore, the difference is YY dBm/MHz; versus the claim calls for -99 dBm/MHz.

Before the effectively filing date of the invention; Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
Jovancevic teaches YY dBm/MHz, wherein YY Represent Numerical Values; choosing from a finite number of identified, predictable solutions, such as specific values for the YY Representing Numerical Values, with a reasonable expectation of success, such that the FCC requirements are met. 

Claim 21. Jovancevic teaches the method of claim 14, 



Jovancevic teaches ([0187] All CBSD devices within geographic protection zones will be identified by SSS as potential interferers to the radar system. The SSS/SMU via ESC sensing capability determines whether the FCC regulatory criteria used to protect radar system is exceeded. Currently, the regulatory FCC specific power level threshold level has not been identified, but in this patent, we propose a range of power values that will capture this regulatory criteria when it is finalized by the FCC and this range has been defined as the predetermined or threshold frequency band. One value, or one predetermined number within a range of power values suggested in this patent for a radar signal detection will trigger the ESC sensor and when that happens, the SSS would order/inform CBSD devices to go into a shutdown procedure within N*60 seconds time frame. The FCC has already proposed that CBSD devices must shut down within 60 seconds once a radar signal is detected by ESC. However, certain wireless industry players have petitioned the FCC to extend the CBSD shut down procedure to 10 minutes. Most likely the shut-down period will be extended to a few minutes, but as of January 2016 the precise time frame is still open for negotiations. The range of power values for a trigger condition being proposed herein is from -95 dBm to -35 dBm. [0204] Spectrum Sensors or Environmental Sensor Unit ESS /ESC units having a capability to detect radar signals is a dedicated spectrum sensor version of the SSS. Upon detection of a radar signal by the ESC, radar signal information such as power level and potentially additional RF characteristics are relayed to the SSS/Spectrum Master Unit SMU. If the radar signal power does not meet the FCC regulatory criteria, or if it is in violation of the allowed FCC thresholds, or 
	As seen above, Jovancevic teaches, in [0214], Radar Signal Power Level YY expressed in dBm, or dBm/MHz which is detected at ESC, wherein YY Represent Numerical Values; 
	Therefore, the difference is YY dBm/MHz; versus the claim calls for -99 dBm/MHz.

Before the effectively filing date of the invention; Examples of rationales that support a conclusion of obviousness include:
"Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success:
. 

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jovancevic  as applied to claims 4 and 17 above, and further in view of Jover (US 20160198348 A1).

Claim 6. Jovancevic teaches the system of claim 4, and the ESC is further configured to use a 

	Jovancevic does not explicitly disclose the crossed out features, above, namely, front-side antenna and back-side antenna.
	These features, front-side antenna and back-side antenna, are disclosed by Jover: ([0044] a single set of antennas 423A-423B is illustrated in FIG. 4A. However, device 400 may include multiple sets of antennas. It may include a first set of antennas situated near the back side of the device and a second set of antennas located on a front side of the device. The set of antennas on the back side may have the best reception. The set of antennas on the front side may have the best reception. Thus, FIG. 4A, as well as FIG. 4B, includes only a single set of antennas 423A-423D for illustrative purposes only).


Claim 19. Jovancevic teaches the method of claim 17, and, using a 

	Jovancevic does not explicitly disclose the crossed out features, above, namely, front-side antenna and back-side antenna.
	These features, front-side antenna and back-side antenna, are disclosed by Jover: ([0044] a single set of antennas 423A-423B is illustrated in FIG. 4A. However, device 400 may include multiple sets of antennas. It may include a first set of antennas situated near the back side of the device and a second set of antennas located on a front side of the device. The set of antennas on the back side may have the best reception. The set of antennas on the front side 
	Prior to the effectively filing date, it would have been obvious to a person having ordinary skill in the art, to combine Jover with Jovancevic, the motivation is: e.g., explained in paragraphs [0003] and [0004], of Jover: Long Term Evolution LTE offers enhanced capacity and coverage for current mobility networks, which experience a constant traffic increase and skyrocketing bandwidth demands. LTE remains vulnerable to radio jamming attacks. Locating a source of a communication impairment. Detects the communication impairment, performs a sweep to locate a direction of the source of the communication impairment, wherein the sweep is performed in response to the detecting the communication impairment at the endpoint device.

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure:
CIMPU (US 20190335336 A1)
ABSTRACT: A method and network node for classification of interference connections between Citizens Broadband Radio Service Devices, CBSDs, in a wireless communication network are provided. According to one aspect, a method includes calculating an interference level, the calculation being based on whether two interfering CBSDs are operating in one of the alternate channels, adjacent channels and the same channel. The method also includes comparing the calculated interference level to a threshold to determine a classification of an interference connection.

Al-Mufti (US 20180017663 A1)
ABSTRACT: A method for detecting the presence of a signal in a frequency spectrum is provided. The method includes receiving the frequency spectrum. The power spectral density of the received frequency spectrum is estimated. A plurality of frequency bins are segmented for the frequency spectrum based on the estimated power spectral density. For segments with an estimated power spectral density above a first threshold, a radar spectral signature matching algorithm is applied to detect the presence of the signal and for segments with a power estimate below the first threshold and above a second threshold, additional techniques are applied to detect the presence of the signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.H/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465